                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

SCOTT A. HAUSE,                                :
          Plaintiff                            :           No. 4:17-cv-02234
                                               :
              v.                               :           (Judge Kane)
                                               :
CITY OF SUNBURY and DAVID                      :
PERSING,                                       :
          Defendants                           :

                                           ORDER

       AND NOW, on this 11th day of December 2019, upon consideration of Defendants’

motion to take judicial notice (Doc. No. 17), and Defendants’ motion to dismiss (Doc. No. 16),

and in accordance with the Memorandum issued concurrently with this Order, IT IS ORDERED

THAT:

           1. Defendants’ Motion to Take Judicial Notice (Doc. No. 17) is DENIED;

           2. Defendants’ Motion to Dismiss (Doc. No. 16) is GRANTED and Plaintiff’s
              amended complaint (Doc. No. 15) is DISMISSED WITH PREJUDICE; and

           3. The Clerk of Court is directed to CLOSE the above-captioned case.


                                                           s/ Yvette Kane
                                                           Yvette Kane, District Judge
                                                           United States District Court
                                                           Middle District of Pennsylvania
